On Motion for Rehearing
In their motion for rehearing appellees insist that our holding in the present case is in conflict with the holding of this court and of the Supreme Court in the case of Morrison v. City of Fort Worth. The opinions of this court appear in City of Fort Worth v. Morrison, 151 S.W.2d 300, and in 164 S.W.2d 771, and the opinion of the Supreme Court appears in Morrison v. City of Fort Worth, 138 Tex. 10, 155 S.W.2d 908. The Morrison case is not in point here, because the statute relating to cities of the size of Fort Worth fixes a minimum salary rate. Other cases cited by appellees, such as Crutcher v. Johnson County, Tex.Civ.App., 79 S.W.2d 932, are not in point* The cases construing statutes fixing a minimum wage, or statutes providing for overtime pay, are not applicable to the situation before us.
Appellees also cite us to a recent decision of the Amarillo Court of Civil Appeals, in the case of City of Amarillo v. Bryan York et al., 167 S.W.2d 787, delivered on December 14, 1942. We do not consider that our holding in the case before us is in conflict with the holding of the Amarillo court. According to the opinion in the latter case, the Amarillo firemen for several years prior to the suit had been complaining to the city officials about having to work seven days per week, which they asserted was in violation of the provisions of Article 1583, Vernon's Ann.P.C. They claimed that they were working an extra day each week for which they were receiving no pay. The fire chief changed the schedule of work in an effort to comply with the statute. The new arrangement did not suit the firemen, and their complaints were resumed. Then the schedule was again changed. Under the arrangement last made, the firemen in Amarillo worked twelve hours each calendar day and eighty-four hours eadi calendar week. The. opinion recites that the firemen were not consulted about the schedule last mentioned, and that there was no testimony to show that they agreed to it.
our minds it is clear that the Amarillo court in the case just cited, and the Galveston Court of Civil Appeals and the Supreme Court in the O’Mara-Heffer-O’Mara-Heffer-cases, cited in our original opinion, based their holdings upon the theory that the firemen contracted to work only the statutory maximum week of six days for their salaries, that the work done by them on the seventh day of the week was not covered by their employment contracts, and that they were entitled to claim pay for the seventh day of work upon quantum meruit. We have held in the case before us that the undisputed evidence shows that the firemen and the City of Wichita Falls entered into and performed contracts call*795ing for work upon the schedule described in our original opinion, whether it be considered that sitch schedule called for six or seven days per week. We can find no basis upon which to imply an agreement to pay additionally for work which had already been paid for under the express contract. The wages paid to the Wichita Falls firemen, according to the undisputed evidence, covered all' of the work done by them. Having been paid their agreed wages, they have no further claim against the City of Wichita Falls.
The motion for rehearing is overruled.